 
 
I 
111th CONGRESS
1st Session
H. R. 1652 
IN THE HOUSE OF REPRESENTATIVES 
 
March 19, 2009 
Mr. Murphy of Connecticut introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To require institutions receiving certain assistance from the Troubled Asset Relief Program or the Federal Reserve to have employee bonus payment plans approved in advance of the payments being made. 
 
 
1.Employee bonus payment limitations 
(a)TARP limitationsThe Secretary of the Treasury shall require that any institution that receives, directly or indirectly, financial assistance under title I of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5211 et seq.) after the date of the enactment of this Act shall only make employee bonus payments if such payments are included in an employee bonus payment plan that has been approved by the Secretary of the Treasury.  
(b)Limitations on certain assistance from the Federal ReserveThe Chairman of the Board of Governors of the Federal Reserve System shall require that any institution that receives, directly or indirectly, financial assistance authorized by the Board of Governors of the Federal Reserve System under the third undesignated paragraph of section 13 of the Federal Reserve Act (12 U.S.C. 343) after the date of the enactment of this Act shall only make employee bonus payments if such payments are included in an employee bonus payment plan that has been approved by the Secretary of the Treasury.  
(c)Employee bonus payment definedThe Secretary of the Treasury shall define the term employee bonus payment for the purposes of this Act, except such term shall include, at a minimum, retention compensation and incentive compensation. 
 
